DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on10/04/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to presenting a client interface to input message, detecting a characteristics from the input message and querying the database for recommended results and displaying updated recommended content.
The independent claims 1, 13 and 20 recites “processing the input to derive characteristics of the input”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a memory”, “processor”, “a 
This judicial exception is not integrated into a practical application. In particular, the claims 1, 13 and 20 recites the additional elements: “presenting the client interface on a client device of a client, the client interface corresponding to a text messaging application executing on the client device; detecting an input on the client interface, the input comprising any of a selection of a search query request icon on the client interface or inputting a message on the client interface; performing a search query using the input characteristics to identify at least one entry in a result database that corresponds to the input characteristics; retrieving the recommended content related to information included in the at least one entry in the result database; and updating the client interface to display the recommended content”, these are insignificant extra solution activity, like mere data gathering, MPEP.2106.05(g). Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaning limits on practicing the abstract idea. Claims 1, 13 and 20 recites an abstract idea.


Claims 2, 14, are dependent on claims 1 and 13 and includes all the limitations of claims 1 and 13, therefore, claims 2 and 14 recites the same abstract idea of “mental process”. Claims 2, 14 recites detecting a selection, modifying the interface to present recommended content, and therefore, does not amount to significantly more than the abstract idea.

Claim 3 is dependent on claim 2 and claim 2 depends from claims 1 and includes all the limitations of claim 1, therefore, claim 3 recites the same abstract idea of “mental process”. Claim 3 recites retrieving the input, processing the input characteristics, selection of the first instance, and therefore, does not amount to significantly more than the abstract idea.

Claim 4 is dependent on claim 3 and claim 3 depends from claim 2 and claim 2 depends from claim 1 and includes all the limitations of claim 1, therefore, claim 4 recites the same abstract idea of “mental process”. Claims 4, 16 recites processing the 

Claim 5 is dependent on claim 3 and claim 3 dependents from 2 and claim 2 depends from claim 1 and includes all the limitations of claim 1, therefore, claim 5 recites the same abstract idea of “mental process”. Claim 5 recites aggregating series of data, generating a set of analytics, presenting the set of analytics, and therefore, does not amount to significantly more than the abstract idea.

Claim 6 is dependent on claim 3 claim 3 dependents from 2 and claim 2 depends from claims 1 and includes all the limitations of claims 1, therefore, claim 6 recites the same abstract idea of “mental process”. Claim 6 recites storing the first subset and storing the second subset, and therefore, does not amount to significantly more than the abstract idea.

Claims 7, 15 is dependent on claims 1 and 13 and includes all the limitations of claims 1 and 13, therefore, claims 7, 15 recites the same abstract idea of “mental process”. Claims 7 and 15, recites parsing, deriving a number of keywords, deriving a number of sentimental keywords, and therefore, does not amount to significantly more than the abstract idea.

Claims 8, 16 is dependent on claims 1 and 13 and includes all the limitations of claims 1 and 13 and  therefore, claims 8 and 16 recites the same abstract idea of 

Claims 9 and 17 are dependent on claims 1 and 13 and includes all the limitations of claims 1 and 13 and therefore, claims 9 and 17 recites the same abstract idea of “mental process”. Claims 9, 17 recites identifying a number, ordering the types of recommended content, and therefore, does not amount to significantly more than the abstract idea.

Claims 10 and 18 are dependent on claims 1 and 18 and includes all the limitations of claims 1 and 18, therefore, claims 10 and 18 recites the same abstract idea of “mental process”. Claims 10 and 18 recites retrieving a set of previously-presented client, generating a personality profile for the client, and therefore, does not amount to significantly more than the abstract idea.

Claim 11 is dependent on claim 1 and includes all the limitations of claim 1 and  therefore, claim 11 recites the same abstract idea of “mental process”. Claim 11 recites retrieving a personality profile, and therefore, does not amount to significantly more than the abstract idea.

Claim 12 is dependent on claim 11 and claim 11 includes all the limitations of claims 1 and therefore, claim 12 recites the same abstract idea of “mental process”. 

Claim 19 is dependent on claim 13 and includes all the limitations of claims 13 and therefore, claim 13 recites the same abstract idea of “mental process”. Claim 19 recites retrieving personality profile, identifying at least one entry, and therefore, does not amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakankar et al. (US 2019/0018884) and in view of Glazier et al (US 2018/0293603).

With respect to claim 1, Wakankar teaches a computer-implemented method for providing recommended content on a client interface (fig. 5; [0018, tag this typeahead suggestion with that entity type and present it as a selectable user interface (UI) element in the search UI that is presented on the display device of a user]; the computer-implemented method comprising: 
presenting the client interface on a client device of a client (fig. 5, [0025]; examiner’s note: the user can type a search term in the interface); 
detecting an input on the client interface (fig. 2, element 210; fig. 5, [0025]; examiner’s note: typing an input to search is detecting an input), the input comprising any of a selection of a search query request icon on the client interface or inputting a message on the client interface (fig. 5, [0025]; examiner’s note: the user typing a search query in the client interface and selecting a search icon in fig. 5); 
processing the input to derive characteristics of the input (fig. 2; element 210; fig. 5; [0025, 0026, 0031]; examiner’s note: once the user type “ja” in the interface, the system detects multiple categories related to the input, such as the engineering jobs or developer jobs, java is the characteristics); 
performing a search query using the input characteristics to identify at least one entry in a result database that corresponds to the input characteristics (fig. 2, 5; [0029, the smart typeahead system provided with the search system 144 is configured to examine an input string submitted by a user via a search box, generate at least one typeahead suggestion that represents a query associated with two or more entity types]; [0028, The database 150 also stores job postings 154, as well as standardized dictionaries, and query logs]; [0042, a centralized or distributed database, and/or associated caches and servers) that store the one or more sets of instructions]; examiner’s note: once the user types a search query, the typehead suggestion detects the input and suggests string based on an entity type from the database); 
retrieving the recommended content related to information included in the at least one entry in the result database (fig. 2, 5; [0028, 0029]; [0032, The suggestion string generator 220 then generates a typeahead suggestion string based on the first result and the second result. The typeahead suggestion string represents a query that includes a first string of the first entity type and a second string of the second entity type]; [0042]; examiner’s note: the system searches for suggestions (recommended content) in the database and display suggestions to the user as shown in fig. 2, element 260 and fig. 5); and 
updating the client interface to display the recommended content (fig. 2, 5; [0032, The suggestion string generator 220 is configured to parse a first finite state transducer (FST) with the input string to produce a first result]; examiner’s note: the suggested (recommended) content are displayed to the user in fig. 2, element 260).
Wakankar does not explicitly teach curated content; the client interface corresponding to a text messaging application executing on the client device.
Wakankar teaches suggesting (recommending) categorized content to the user in response to a search request (fig. 2, 3, 5; [0027, 0032]) but does not explicitly teach a text messaging application.
Glazier teaches curated content ([0062, The user may be able to curate the links on the user page]); the client interface corresponding to a text messaging application executing on the client device (fig. 1, 1A; [0066]; examiner’s note: user can send text using a text messaging application).  One of ordinary skill in the art would recognize that using text messaging application to send messages with curated content 
Therefore, it would have been obvious of one of the ordinary skill in the art before the effective filling date to incorporate text messaging application to send curated content into the system of Glazier to have a system which will suggest content while the user is typing a message. The motivation would be to have a system which will suggest users recommended content to incorporate into the text message to give users options to share with other users to communicate with them and also to have suggestions while texting other users to save time. 

With respect to claim 2, Wakankar teaches the computer-implemented method of claim 1, further comprising: detecting a selection of a first instance of recommended content on the client interface (fig. 2; [0018, where the candidate suggestions that have been selected based on the prefix are examined to determine a suggestion that represents the most popular query]; [0029, generate at least one typeahead suggestion that represents a query associated with two or more entity types, and communicate it to the client device the user]; examiner’s note: the suggested string is the recommended content and selecting a suggestion is detecting a selection of the first instance); 
and modifying the client interface to present the first instance of recommended content (fig. 2, 5; [0029]; examiner’s note: fig. 2, element 260 and fig. 5; displays the suggested string (recommended content) and the suggested string 
Wakankar does not explicitly teach wherein presenting the first instance of recommended content includes any of redirecting the client interface to a new webpage, outputting an audio file, and outputting a video file.
Wakankar teaches modifying the content and displaying suggested content (fig. 2, 5, [0029, 0032]; examiner’s note: the suggested content is displayed) but does not explicitly teach redirecting a new webpage/audio file, video files. 
However, Glazier teaches wherein presenting the first instance of recommended content includes any of redirecting the client interface to a new webpage, outputting an audio file, and outputting a video file ([0022, this intermediate server may then redirect the recipient to a target destination related to the referral]; [0048, a referral marketing provider, or any other individual or entity that represents a merchant and to which a link may be directed or through which a link may be redirected]; [0078, images, videos, or any other information related to the referral]; examiner’s note: the message includes a referral (suggested content) and once the user clicks on it the system redirects the user with a new webpage).  One of ordinary skill in the art would recognize that redirecting the client interface into a new webpage/outputting an audio or video file of Glazier could be incorporated with suggesting content of Wakankar to further improve the system to redirect the user to the suggested webpage to find the information that the user is searching for.
Therefore, it would have been obvious of one of the ordinary skill in the art before the effective filling date to incorporate redirecting the user to the webpage of Glazier into 

With respect to claim 7, Wakankar and Glazier in combination teach the computer-implemented method of claim 1, Wakankar further teaches wherein processing the input to derive the characteristics of the input (fig. 2, 3, 5; [0035]; examiner’s note: the users inputs are processed) further comprises: 
parsing the input to identify a series of terms in the input (fig. 3, element 320; [0018]; [0035, At operation 320, the suggestion string generator 220 parses a first FST containing strings of a first entity type to produce a first result (e.g., a string associated with the "Skills" entity type) and also parse a second FST with that input string to produce a second result]; examiner’s note: the inputs are parsed to identify matching results based on query terms); 
deriving a number of contextual keywords from the series of terms that are indicative of various contexts that the input relates ([0020, 0021]; examiner’s note: the query terms are parsed and matched with multiple entity types (context)) and 
Wakankar teaches contextual keywords utilized in the search query (fig. 2, 5; [0018]; examiner’s note: the contextual keywords are utilized to perform the search query) but does not explicitly teach deriving a number of sentimental keywords. 
However, Glazier teaches deriving a number of sentimental keywords from the series of terms that are indicative of a sentiment of the input, wherein the number of contextual keywords and the number of sentimental keywords are utilized in performance of the search query ([0093, the sender's message intent or sentiment (determined for example via NLP or hashtag analysis); recipient characteristics]; examiner’s note: the users sentiment is utilized to find matching results).  One of ordinary skill in the art would recognize that using sentimental keywords of Glazier could be incorporated with suggesting content of Wakankar to further improve the system to use sentimental keywords to find best matching results. 
Therefore, it would have been obvious of one of the ordinary skill in the art before the effective filling date to incorporate sentimental keywords of Glazier into the system of Wakankar to have a system which will use sentimental keywords to find best matching results. The motivation would be to have a system which will also use sentimental keywords related to users to find the results that will add value to users intent to find most appropriate results for users so that the users will be satisfied.

With respect to claim 8, Wakankar and Glazier in combination teach the computer-implemented method of claim 1, Wakankar further teaches retrieving a series of previous interactions relating to the client ([0018, Suggestions for potential queries may be generated based semantic closeness of the prefix with the queries from a previously stored collection of potential queries]; examiner’s note: the previous interactions (series of interactions) are stored in the database); and 
processing the series of previous interactions to derive a set of previous interaction keywords indicative of contexts of the series of previous interactions ([0018], [0027, such as respective CTRs for typeahead suggestions associated with different entity types, as well as personalized features, such as previous search history wherein the set of previous interaction keywords are utilized in performance of the search query ([0015, 0018, 0027]; examiner’s note: the previously stored search query logs are stored to identify future matching search results).

With respect to claim 9, Wakankar and Glazier in combination teach the computer-implemented method of claim 1, Wakankar further teaches identifying a number of types of recommended content identified from the search query ([0017, These predefined categories are referred to as entity types, for the purposes of this description]; [0018, determine whether that suggestion is associated with a particular entity type], [0019]; examiner’s note: the suggestions (recommended) are related with multiple types of categories); and 
ordering the types of recommended content based on any of a relevance to the input ([0027, A personalized ranking model may be trained using typeahead candidate features, such term frequency--inverse document frequency (tf-idf) for typeahead candidate query logs and CTR for every typeahead candidate]; examiner’s note: ranking (ordering) the suggested (recommended) content with relevancy), a relevance to a client profile ([0027]; examiner’s note: the personalized users ranking (ordering) is a user profile), a rating corresponding each type of recommended content, wherein the display of the recommended content is arranged based on the ordering of the types of the recommended content ([0027, A personalized ranking model can also be trained using entity aware features, such as respective CTRs 
Wakankar does not explicitly teach a relevance to any of a previous set of messages.
Wakankar teaches previous set of search queries from users profile ([0018, previously stored collection of potential queries]) but does not explicitly teach set of messages. 
However, Glazier a relevance to any of a previous set of messages ([fig. 1, 0045]; [0093, the sender's message intent or sentiment (determined for example via NLP or hashtag analysis); recipient characteristics, such as the local time zone, location, and previous behavior including item preferences (explicitly provided or implicitly derived)]; examiner’s note: the previous messages are stored).  One of ordinary skill in the art would recognize that using messaging option to interact with other users and identifying previous stored messages to find matching results of Glazier to incorporate with the system of Wakankar to improve the system to have messaging option to interact with other users.
Therefore, it would have been obvious of one of the ordinary skill in the art before the effective filling date to incorporate messaging options to send curated content into the system of Glazier to have a system which will suggest content while the user is typing a message. The motivation would be to have a system which will suggest users recommended content to incorporate into the text message to give users options to find appropriate search results instantly to save time. 

retrieving a set of previously-presented client information that includes any of characteristics of previous inputs provided by the client ([0018, Suggestions for potential queries may be generated based semantic closeness of the prefix with the queries from a previously stored collection of potential queries]; [0027]; examiner’s note: previously presented information is analyzed to perform the matching results), engagement levels with various types of recommended content (fig. 2, 3, 5; [0026, The performance evaluator can measure how the number of characters in the input string affects the relevance of typeahead suggestions]; [0035]; examiner’s note: suggested string (recommended content) are displayed and selecting a suggested string is engagement with the recommended content; the performance metrics (engagements) determines the engagement level), and client-specified interests ([0013, such as, e.g., a professional network, an interest-based]; [0014, 0015, 0016]; examiner’s note: the users interest taken into consideration for matching search results); and 
generating a personality profile for the client, wherein the personality profile is utilized in performance of the search query ([0014], [0015, 0016]; [0026, The smart typeahead system may be configured to include or to communicate with a performance evaluator]; examiner’s note: users personal profile is retrieved to find matching results).
Wakankar does not explicitly teach previously-derived sentiments included in previously-provided inputs.
 previously-derived sentiments included in previously-provided inputs ([0093, the sender's message intent or sentiment (determined for example via NLP or hashtag analysis), such as the local time zone, location, and previous behavior including item preferences (explicitly provided or implicitly derived); recipient characteristics]; examiner’s note: the users sentiment is utilized to find matching results).  One of ordinary skill in the art would recognize that using sentimental keywords of Glazier could be incorporated with suggesting content of Wakankar to further improve the system to use sentimental keywords to find best matching results. 
Therefore, it would have been obvious of one of the ordinary skill in the art before the effective filling date to incorporate sentimental keywords of Glazier into the system of Wakankar to have a system which will use sentimental keywords to find best matching results. The motivation would be to have a system which will also use sentimental keywords related to users to find the results that will add value to users intent to find most appropriate results for users so that the users will be satisfied.

With respect to claim 11, Wakankar and Glazier in combination teach the computer-implemented method of claim 1, Wakankar further teaches retrieving a personality profile generated for the client based on a set of previously- presented client information for the client ([0014], [0015, 0016]; examiner’s note: users personal profile which stores previous interactions are retrieved to find matching results).

wherein performing the search query using the input characteristics to identify the at least one entry in a result database that corresponds to the input characteristics comprises: using the personality profile with the input characteristics to identify the at least one entry ([0014], [0015, 0016]; examiner’s note: users personal profile is retrieved to find matching results).

Claim 13 encompasses the same scope of limitation of claim 1, in additions of a non-transitory computer-readable medium ([0021]).  Therefore, claim 13 is rejected on the same basis of rejection of claim 1.

Claim 14 is rejected on the same basis of rejection of claim 2.
Claim 15 is rejected on the same basis of rejection of claim 7.
Claim 16 is rejected on the same basis of rejection of claim 8.
Claim 17 is rejected on the same basis of rejection of claim 9.
Claim 18 is rejected on the same basis of rejection of claim 10.
Claim 19 is rejected on the same basis of rejection of claim 12.

Claim 20 encompasses the same scope of limitation of claim 1, in additions of a memory, processor ([0021]).  Therefore, claim 20 is rejected on the same basis of rejection of claim 1.

s 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakankar et al. (US 2019/0018884) and in view of Glazier et al (US 2018/0293603) and in view of Fujioka et al. (US 2016/0048599).

With respect to claim 3, Wakankar and Glazier in combination teach the computer-implemented method of claim 2, Wakankar further teaches comprising: retrieving the input, input characteristics, selection of the first instance ([0033, the results generator 270 can retrieve at least one job posting from the plurality of job postings that includes a string corresponding to the first string of the first entity type and a string corresponding to the second string of the second entity type]; fig. 2, 5; examiner’s note: the system retrieves matching suggestion regarding the input characteristics such as java), and any engagement with the first instance of recommended content ([0018, engaging a control responsible for initiating a search, and examining the returned search results]; fig. 2, 5; [0026, the number of times a "No Jobs Found" page is loaded after selecting a typeahead suggestion]; [0029, 0033]; examiner’s note: the user can select one of the suggested (recommended) content; selection of a suggestion is engagement); and 
processing the input, input characteristics, selection of the first instance, and any engagement with the first instance of recommended content to identify  data comprising information indicative of the client (fig. 2, 3; 5; [0031, 0032]; examiner’s note: the suggested strings are indicative of the related content to the search term).

However, Fujioka teaches a first subset ([0133]; examiner’s note: the subsets of data) and a second subset of data that includes information not indicative of the client ([0087, The present content curation system removes a portion of content items from a collection of content items at a refresh point (e.g., at an end of the second curation time period) and adds/substitutes new content items]; [0133, accessing the curator portal selects a subset of content items from the limited number of content items to further limit the number of content items to present to the user for a limited curation time period]; examiner’s note: the removed content are not indicative of the client and the subset of content is selected).  One of ordinary skill in the art would recognize that identifying subsets of data and identifying which subsets does not include matching data of Fujioka could be incorporated with suggesting content of Wakankar/Glazier to further improve the system to identify subsets of data and also identify subsets that does not include information indicative of clients.
Therefore, it would have been obvious of one of the ordinary skill in the art before the effective filling date to incorporate subsets of data and identifying subsets that does not include appropriate information of Fujioka into the system of Wakankar/Glazier to have an efficient system. The motivation would be to have a system which will identify subsets of recommendations so that the user can select an appropriate results that best matches the search terms and also to identify the information that does not include 

With respect to claim 4, Wakankar and Glazier in combination teach the computer-implemented method of claim 3, Wakankar further teaches processing the  data to derive a personality profile of the client ([0014, A member profile may also include or be associated with comments or recommendations from other members of the on-line social network, with links to other network resources, such as, e.g., publications, etc]; examiner’s note: the member profile is the personality profile), wherein the personality profile is utilized in performance of the search query ([0014, 0015]; examiner’s note: the users personal profile is utilized to perform the search to find matching results).
Wakankar does not explicitly teach subset of data and EAST\180144949.2deleting the first subset of data in the client information database. Wakanker teaches lists of data ([0027]) but does not explicitly teach subsets of data and deleting data.
However, Fujioka teaches subsets of data and deleting data ([0142, deleting content items in a discovery path designed for the discovery user]; examiner’s note: deleting content includes deleting subsets of data).  One of ordinary skill in the art would recognize that identifying subsets of data and deleting content of Fujioka could be incorporated with suggesting content of Wakankar/Glazier to further improve the system to have subsets of data to select from sets of data to select the most appropriate data and also to remove data that is not necessary.


With respect to claim 5, Wakankar and Glazier in combination teach the computer-implemented method of claim 3, Wakankar further teaches generating a set of analytics relating to any of client engagement with the recommended content, the input characteristics, input type, (fig. 2, 5, [0018, This typeahead suggestion corresponds to a query that is associated with the particular entity type], [0026, which can use multiple metrics to measure performance of the smart typeahead system. The performance evaluator can measure how the number of characters in the input string affects the relevance of typeahead suggestions]; examiner’s note: the suggested string is the recommended content and input characteristics is Java and entity type is the input type; the performance metrics is the analytics related to the engagement); and 
Wakankar does not explicitly teach aggregating a series of data from multiple clients that includes information that is not indicative of any clients in a data analysis database; and sentiments included in inputs; presenting the set of analytics on an analytics dashboard on an operator device.
However, Glazier teaches sentiments included in inputs ([0093, the sender's message intent or sentiment (determined for example via NLP or hashtag analysis); recipient characteristics]; examiner’s note: the users sentiment is utilized to find 
Therefore, it would have been obvious of one of the ordinary skill in the art before the effective filling date to incorporate sentimental keywords of Glazier into the system of Wakankar to have a system which will use sentimental keywords to find best matching results. The motivation would be to have a system which will also use sentimental keywords related to users to find the results that will add value to users intent to find most appropriate results for users so that the users will be satisfied.
Wakankar and Glazer does not explicitly teach aggregating a series of data from multiple clients that includes information that is not indicative of any clients in a data analysis database; presenting the set of analytics on an analytics dashboard on an operator device.
Wakankar teaches aggregating data from series of data from multiple clients ([0016, 0018]; examiner’s note: data is aggregated from multiple companies and from different time periods) also teaches set of analytics ([0026, 0049]; examiner’s note: performance metrics is set of analytics) but does not explicitly teach aggregating information that is not indicative of client data and presenting analytics on a dashboard. 
However, Fujioka teaches aggregating a series of data from multiple clients that includes information that is not indicative of any clients in a data analysis database ([0087, The present content curation system removes a portion of content items from a collection of content items at a refresh point (e.g., at an end of the second curation time period) and adds/substitutes new content items]; [0133, accessing the 
presenting the set of analytics on an analytics dashboard on an operator device ([0154, The usage data contained in the time control report is provided to the content curation analytics 1007 to monitor the discovery user's activities and analyze the navigation and consumption habits of the discovery user]; [0074, the curating module 103 provides a web interface, for example, a dashboard, that includes the summary of the curation report 201 to the content provider server 101.]; examiner’s note: the analytics report is displayed in the dashboard for the user to view).  One of ordinary skill in the art would recognize that identifying subsets of data and identifying which subsets does not include matching data and presenting analytics data on a dashboard of Fujioka could be incorporated with suggesting content of Wakankar/Glazier to further improve the system to identify subsets that does not include information indicative of clients and also to present set of data analytics.
Therefore, it would have been obvious of one of the ordinary skill in the art before the effective filling date to incorporate identifying subsets that does not include appropriate information and presenting data analytics of Fujioka into the system of Wakankar/Glazier to have an efficient system. The motivation would be to have a system which will identify the information that does not include appropriate information (not indicative of client) to filter the results to only have best matching results which will 

With respect to claim 6, Wakankar and Glazier in combination teach the computer-implemented method of claim 3, Wakankar further teaches storing the first  data into a client information database maintaining client information for generation of a personality profile of the client ([0018, Suggestions for potential queries may be generated based semantic closeness of the prefix with the queries from a previously stored collection of potential queries]; examiner’s note: all the information are stored in the database); and 
Wakankar and Glazier do not in combination teach first subset of data and storing the second subset of data in a data analysis database for subsequent processing.
Wakankar and Glazier both teaches storing data for subsequent use (Wakankar [0028]; examiner’s note: profile data stores all the searches for subsequent use. Glazier [0061]; examiner’s note: profile data stores all the searches for subsequent use) but they do not in combination teaches subsets of data. 
However, Fujioka teaches subsets of data ([0133]; examiner’s note: the subsets of data); storing the second subset of data in a data analysis database for subsequent processing ([0060], [0101], [0133]; examiner’s note: data is stored in a database to retrieve later for further processing).  One of ordinary skill in the art would recognize that subsets data of Fujioka could be incorporated with suggesting content of Wakankar/Glazier to further improve the system to identify subsets of data.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATIMA P MINA whose telephone number is (571)270-3556. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/FATIMA P MINA/           Examiner, Art Unit 2159                                                                                                                                                                                             
/William B Partridge/           Primary Examiner, Art Unit 2183